IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-82,814-01



                     EX PARTE STEVEN LAWAYNE NELSON



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   FROM CAUSE NO. 1232507D IN CRIMINAL DISTRICT COURT FOUR
                       TARRANT COUNTY

       Per Curiam.

                                        ORDER

       This is an application for a writ of habeas corpus filed pursuant to the provisions of

Texas Code of Criminal Procedure Article 11.071.

       In October 2012, a jury found applicant guilty of the offense of capital murder

committed in March 2011. The jury answered the special issues submitted pursuant to Texas

Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant’s

punishment at death. This Court affirmed applicant’s conviction and sentence on direct

appeal. Nelson v. State, No. AP-76,924 (Tex. Crim. App. April 15, 2015).
                                                                                   Nelson - 2

       Applicant presents seventeen allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court did not hold an evidentiary

hearing. The trial court entered findings of fact and conclusions of law recommending that

the relief sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

Based upon the trial court’s findings and conclusions and our own review, we deny relief.

       IT IS SO ORDERED THIS THE 14th DAY OF OCTOBER, 2015.


Do Not Publish